Citation Nr: 1606793	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  12-24 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to March 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in in Jackson, Mississippi.

This appeal was previously before the Board in October 2015, at which time it was remanded for further development. It is now returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's sleep apnea had its onset during active service.  


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran has asserted that sleep apnea had its onset during his active service.  He has reported that he first experienced symptoms of sleep apnea during active service and as secondary to pain medication.

The Veteran's service medical records are silent for any diagnosis of sleep apnea while in service.  However at separation, he reported frequent trouble sleeping on an August 1996 report of medical history.  Further, the Veteran has reported that he first experienced symptoms of sleep apnea while in service.

Also of record are statements from the Veteran's spouse.  In those statements, it was reported that the Veteran was regularly observed to exhibit symptoms of sleep apnea while in active service.  Specifically, he was noted to snore and to regularly stop breathing while sleeping.  The Board notes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran's spouse is competent to report witnessing the Veteran experience symptoms of sleep apnea.  Moreover, the Board finds the lay statements of record to be credible.

A review of post-service medical records shows that the Veteran was diagnosed with sleep apnea in December 2002, after undergoing a sleep study ordered by his VA psychologist.  In a May 2010 VA treatment note, the VA provider gave the impression that an initial sleep study showed predominant central apneas which could be secondary to pain medications, but suggested to rule out a cardiac etiology for the central apneas.

In a January 2011 VA examination report, the examiner noted a review of the Veteran's claim file and gave the impression of sleep apnea.  The examiner indicated that the record was confusing concerning the Veteran's diagnosis.  It was noted that VA treatment records noted obstructive sleep apnea.  However, a pulmonary sleep physician noted an initial sleep study in 2002 showed predominately central sleep apnea episodes that could be associated with pain medication.  The examiner was not able to state whether pain medicine was the cause of the Veteran's sleep apnea without documentation that the Veteran was on hydrocodone at the time of the initial sleep study.

In an April 2011 VA examination report, the examiner noted a review of the Veteran's claim folder, including the lay statements of records.  The examiner noted there was no evidence the Veteran was evaluated or diagnosed with sleep apnea during service.  The examiner indicated that without additional symptoms and studies performed at the time of active service, that it was not possible to determine if there were was an onset of sleep apnea in active service without speculation.  The examiner indicated that the Veteran's complaints of having difficulty sleeping, snoring, and waking from sleep were nonspecific for sleep apnea. 

In a November 2015 VA examination report, the examiner opined that it was at least as likely as not that the Veteran's sleep apnea was incurred during service.  The examiner noted that a VA psychologist initially ordered a sleep study in 2002 specifically noting that the respiratory-related sleep issues had been present some time according to the Veteran's wife, which would easily put the onset of sleep apnea symptoms during the Veteran's active service.  The examiner did not link any of the Veteran's psychiatric medicines to the development or aggravation of sleep apnea.  

The Board finds that the November 2015 VA examiner's pinion is adequate because the examiner discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that November 2015 VA examiner's opinion to be competent, credible, and persuasive.

While the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this case, the Board declines to accept the negative opinion provided by the January 2011 and April 2011 VA examiner.  The Board has found the various lay statements of record, completely offered by the Veteran and his spouse, to be credible regarding the onset of his sleep apnea symptoms.  Therefore, failure to adequately consider the lay statements of record renders the opinions inadequate and as such, they cannot serve as the basis of a denial of entitlement to service connection. 

In sum, the Veteran has asserted that sleep apnea had its onset during his active service and a November 2015 VA examiner has competently opined that the Veteran's sleep apnea had its onset during active service, before being identified in a sleep study.  The opinion provided by the November 2015 VA examiner is the most probative evidence of record.  Accordingly, the Board finds that the evidence supports the claim and entitlement to service connection for sleep apnea is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to sleep apnea is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


